Opinion issued March 16, 2017




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-16-00861-CV
                             ———————————
     IN RE CHCA CLEAR LAKE, L.P. D/B/A MAINLAND MEDICAL
                       CENTER, Relator



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, CHCA Clear Lake, L.P. d/b/a Mainland Medical Center, has filed a

petition for a writ of mandamus challenging a ruling compelling the production of

documents in the underlying trial court proceeding.1 Relator, representing that the


1
      The underlying case is David P. Petersen, Individually and as Executor of the Estate
      of Loyce M. Petersen, Deceased, Frederick J. Petersen, and Jonathan J. Petersen
      v. CHCA Clear Lake, L.P. d/b/a Mainland Medical Center, a Campus of Clear Lake
      Regional Medical Center, Mainland Medical Center, a Campus of Clear Lake
parties have resolved all issues and claims in that proceeding, the trial court has

granted a “Notice of Nonsuit and Motion for Dismissal,” and the mandamus petition

is now moot, has filed an unopposed motion to dismiss the petition. No opinion has

issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion, dismiss the petition for a writ of

mandamus, and vacate our November 1, 2016 order staying the production of the

documents.

                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.




      Regional Medical Center and Clear Lake Regional Medical Center d/b/a Mainland
      Medical Center, No. 16-CV-0009, in the 122nd District Court of Galveston County,
      Texas, the Honorable John Ellisor presiding.
                                          2